                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: William Barrier Roberts                       )      Case No.: 18-83442-CRJ-7
        SSN: xxx-xx-9314                              )
                                                      )
                Debtor.                               )      Chapter 7
                                                      )
                                                      )
 William Barrier Roberts,                             )
                                                      )
        Plaintiff,                                    )
                                                      )
 v.                                                   )      AP No.: 19-80017-CRJ
                                                      )
 Melanie Hammer Murray,                               )
                                                      )
        Defendant.                                    )

 TRUSTEE’S RESPONSE TO COUNTERCLAIM PLAINTIFFS’ LIMITED OBJECTION
       TO TENTATIVE ORDER DISMISSING ADVERSARY PROCEEDING

        COMES NOW the Trustee, and files this response to the Counterclaim Plaintiffs’
 Limited Objection to Tentative Order Dismissing Adversary Proceeding and states as follows:

        1.     It is unclear to the Trustee as to what the Counterclaim Plaintiffs seek with their
 Limited Objection. However, Trustee would oppose any efforts to undo or limit the previous
 rulings by the Court in this Adversary Proceeding, including the Order granting summary
 judgment against and dismissing the counterclaims.

         2.       Further, the Trustee agrees with the Court that it is appropriate for the Debtor’s
 objections to claim be dismissed without prejudice at this time. The Trustee can file his own
 objections to claims at a later date, if and when he decides it is appropriate. Whatever effect the
 Court’s previous rulings in the Adversary Proceeding may have, will be an issue for the Court to
 decide at that time.

          3.     Trustee does request that the Court’s Order dismissing the AP specifically find
 that all previous rulings and orders entered in the AP are now final. Trustee respectfully requests
 such further relief as the Court deem just and appropriate.




                                                 1


Case 19-80017-CRJ         Doc 121    Filed 07/23/20 Entered 07/23/20 10:47:25            Desc Main
                                    Document      Page 1 of 2
        Respectfully submitted this 23rd day of July, 2020.


                                                 /s/ Kevin M. Morris
                                                 Tazewell T. Shepard, III
                                                 Kevin M. Morris
                                                 Tazewell T. Shepard, IV
                                                 Attorneys to Trustee in Bankruptcy

                                                 SPARKMAN, SHEPARD & MORRIS, P.C.
                                                 P. O. Box 19045
                                                 Huntsville, AL 35804
                                                 Tel: (256) 512-9924
                                                 Fax: (256) 512-9837

                                 CERTIFICATE OF SERVICE

         This is to certify that I have served the foregoing document upon the following parties by
 electronic service through the Court’s CM/ECF system and/or by depositing said copy in the
 United States Mail in a properly addressed envelope with adequate postage thereon this the 23rd
 day of July, 2020.

 S. Andrew Kelly                                              Stuart M. Maples
 Christian A. Pereyda                                         Maples Law Firm, P.C.
 Maynard, Cooper & Gale, P.C.                                 Attorney for Debtor
 Attorneys for Counterclaim Plaintiffs                        200 Clinton Avenue West
 1901 Sixth Avenue North                                      Suite 1000
 2400 Regions/Harbert Plaza                                   Huntsville, AL 35801
 Birmingham, AL 35203                                         smaples@mapleslawfirmpc.com
 dkelly@maynardcooper.com
 cpereyda@maynardcooper.com


 Richard Blythe                                               John J. Callahan, Jr.
 Bankruptcy Administrator                                     Lisa English
 P.O. Box 3045                                                Callahan P.C.
 Decatur, AL 35602                                            Attorney for Debtor
 richard_blythe@alnba.uscourts.gov                            P.O. Box 2564
                                                              Huntsville, AL 35804
                                                              jcallahan@callahanpc.com
                                                              lenglish@callahanpc.com



                                                 /s/ Kevin M. Morris
                                                 Kevin M. Morris

                                                 2


Case 19-80017-CRJ        Doc 121    Filed 07/23/20 Entered 07/23/20 10:47:25             Desc Main
                                   Document      Page 2 of 2
